If the trial court had found that, after the failure to secure the Federal Land Bank mortgage, there was a subsisting contract between the parties for the purchase of the land, or if this were necessarily implied in the facts it has found, there would be much force in the reasoning of the majority opinion. But neither of these situations exists. There was no time, after the failure to secure that loan, when the plaintiff could demand of the defendants that they accept any particular mortgage; there was no time when the minds of the parties met *Page 498 
upon the very vital provision as to the nature or amount of the mortgage which would be satisfactory to the defendants. The real relations of the parties after the failure of the Federal Land Bank mortgage, are very clearly apparent from the finding: The plaintiff continued in possession under the same arrangement as that specified in the written contract, in the expectation that he would ultimately be able to secure a mortgage which would prove satisfactory to the defendants; he was not in possession under a contract, but in the hope that he would be able finally to consummate one.
To such a situation the doctrine of "unjust enrichment" has no proper application. No doubt that doctrine has its proper place in the law, but there is much force in Page's characterization of it as a doctrine "which is so broad as to include almost any case in which unfair dealing appears and so vague as to give no help in solving cases as they arise"; 3 Page on Contracts, p. 1503; and there is this danger in it, that it affords a continual temptation to courts to stray from the rules of law in an attempt to do abstract justice in a particular case. In the instance case, the terms of the written contract which had to do with the occupancy of the premises by the plaintiff, and which continued throughout to characterize that occupancy, make it clear that he never expected to be remunerated for the things he did upon the farm, just as he never expected to pay rental for it; and on the other hand, it is clear that the defendants never contemplated paying him for what he did or receiving rental from him. In such a situation, the law will not imply a promise that either make compensation to the other.Beers v. Boston  Albany R. Co., 67 Conn. 417, 425,34 A. 541. The plaintiff voluntarily expended the labor and furnished the materials in the hope that ultimately *Page 499 
they would redound to his own benefit, and that he has been disappointed in that hope will not cast upon the defendants the burden of compensating him. Gillette'sAppeal, 82 Conn. 500, 502, 74 A. 762. Similarly, there is nothing in such a situation upon which the law can build an implied promise upon the part of the plaintiff to pay for use and occupancy. Vandeheuvel
v. Storrs, 3 Conn. 203, 208; Winterbottom v. Ingham, 7 Ad.  El. 611, 618; Bishop v. Clark, 82 Me. 532,534, 20 A. 88; Mariner's Admr. v. Burton's Admr., 4 Har. (Del.) 69; Dwight v. Cutler, 3 Mich. 566, 573;Newby v. Vestal, 6 Ind. 412.
The purpose of the defendants not to carry out the arrangement with the plaintiff for the purchase of the farm, but to use him merely as a means of keeping it occupied until they could find some other purchaser, is limited by the finding to a period of about two months before the bringing of the action. If that gave rise to a cause of action by the plaintiff, it was not one within the purview of the issues in this case.